Citation Nr: 0300964	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision issued 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a TDIU 
rating.


FINDINGS OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim for a 
TDIU rating.  Pertinent identified medical records have 
been obtained, and a VA examination has been provided.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

A TDIU rating may be assigned where the schedular rating 
is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as 
a result of two or more service-connected disabilities 
provided at least one disability is ratable at 40 percent 
or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and 
consideration is given to the veteran's background 
including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 
4.19.  

The focus of a TDIU claim is on whether the service-
connected conditions would render it impossible for the 
average person to follow a "substantially gainful 
occupation."  Roberson v. Principi, 251 F.3d 1378 
(Fed.Cir. 2001).

The veteran in the present case served on active duty in 
the Army from 1951 to 1954, including combat service in 
Korea; he was awarded the Combat Infantryman Badge and the 
Purple Heart Medal.  He is service-connected for residuals 
of a shell fragment wound to the right thigh and buttock, 
residuals of a shell fragment wound to the right forearm 
and hand, residuals of an amputation of a portion of the 
distal phalanx of the right thumb, residuals of a shell 
fragment wound to the left thigh, residuals of a shell 
fragment wound to the right foot with traumatic arthritis, 
residuals of left sciatic nerve damage, and residual scars 
from shell fragment wounds to the forehead, left hand, 
right leg, and right shoulder.  He is evaluated with a 
combined disability rating (38 C.F.R. § 4.25) of 70 
percent, and his residuals of a shell fragment wound to 
the right thigh and buttock are rated as 40 percent 
disabling.  Accordingly, the veteran meets the percentage 
criteria for consideration of a TDIU on a schedular basis.

The file shows the veteran completed two years of college.  
He did air conditioning and refrigeration work in the 
1970s and was self-employed at a restaurant from 1992 to 
1997.  The evidence reflects that in 1997 the underwent a 
heart bypass operation.

February 2001 VA radiology reports reflect retained 
shrapnel particles in the left thigh, right thigh, and 
right hip.  A February 2001 VA examination report reflects 
that the veteran walked with a wide-spaced unstable gait, 
at times walked near the wall to utilize a railing, and 
had difficulty and pain with dressing, undressing and 
sitting on the examination table.  The report reflects 
that the veteran indicated he could walk about 50 feet and 
only drive a little.  Additionally, the examiner noted 
that the veteran's ability to work was also greatly 
limited by his weight, coronary artery disease, 
hypertension, and arthritic changes in his cervical spine.  
The examiner also noted that supposed arthritic changes in 
the right hip would affect his ability not only to 
ambulate, but to bend, sit for long periods of time, stand 
for long periods of time, lift, carry, and pull.  The 
February 2001 examination report contains an opinion on 
employability, although the examiner incorrectly stated 
there was hip arthritis; the examination report was 
returned to him for further comment.   In a June 2001 
addendum, the VA examiner stated, "His ability to work 
would be limited by the changes in the right hip due to 
the schrapnel injury.  I do not feel that he would be 
productive in any active occupation that would require 
standing, walking, lifting, bending, or a long period of 
sitting due to pain in his right hip which is caused by 
the sh[r]apnel injury to his right hip."  It was noted 
there was early degenerative arthritis of the knees which 
could cause ambulation problems, and there was no actual 
arthritis of the hips.

In October 2001, a private physician submitted a letter on 
the veteran's behalf, which reflects that the veteran had 
severe pain in his right leg due to an old war injury, 
and, "Because of this he is unable to walk even fifty feet 
without severe pain."

The evidence clearly shows significant adverse impact on 
employability due to advancing age and multiple non-
service-connected conditions.  Yet it is also true that, 
due to service-connected disabilities, this combat veteran 
would find it extremely difficult, if not impossible, to 
perform gainful work on a sustained basis.  The evidence 
is about equally divided on the question of whether his 
service-connected disabilities alone are now of a severity 
to preclude him from securing or following substantially 
gainful employment.  Under such circumstances, the benefit 
of the doubt goes to the veteran.  38 U.S.C.A. § 5107(b).  
The Board therefore finds that the service-connected 
disabilities now prevent gainful employment, and a TDIU 
rating is warranted.


ORDER

A TDIU rating is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

